Citation Nr: 1419732	
Decision Date: 05/02/14    Archive Date: 05/16/14

DOCKET NO.  13-05 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 1964 to August 1968.

This appeal to the Board of Veterans' Appeals (Board) is from a decision of the VA's Columbia, South Carolina RO.

In February 2014, the Veteran testified at a videoconference hearing before the undersigned; a transcript of this hearing is located in the electronic ("Virtual VA") processing system.  The Veteran also admitted additional evidence and waived initial RO consideration, however, this evidence was already a part of the Veteran's service treatment records and was already considered.


FINDINGS OF FACT

1.  The Veteran had noise exposure during service.

2.  The probative evidence indicates the Veteran does not have tinnitus or hearing loss related to service, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  Tinnitus was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  Bilateral hearing loss was not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant. Id.  

A November 2011 pre-decisional letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, no further notice is required. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, a private audiology examination report, a March 2012 VA audiological examination and a supplemental VA medical opinion.  Also of record and considered in connection with the appeal is the transcript of the February 2014 Board hearing, along with various written statements provided by the Veteran and by his representative on his behalf.  The Board notes that no further RO action, prior to appellate consideration of the claim is required. 

The Veteran testified at a hearing in February 2014.  The Court held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The hearing was held in accordance with Bryant.  In the present case, the issues on appeal were clearly set forth and pertinent evidence was identified.  As there does not appear to be any outstanding records, the duty to assist is met.


Legal Criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain listed, chronic disabilities, including sensorineural hearing loss, are presumed by VA to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, sensorineural hearing loss is recognized by VA as being one of these enumerated diseases.  38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof that is generally applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107(West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

A.  Tinnitus

The Veteran testified in February 2014 that he first noticed his tinnitus during service, but he thought it was normal.  See pages 5 and 6 of the hearing transcript.  He served as a wheeled vehicle mechanic which resulted in noise exposure.  He also testified that he was exposed to noise from cannons.

On March 2012 VA examination, the audiologist diagnosed tinnitus; however, he opined the disorder was less likely than not caused by or a result of military noise exposure.  The rationale was that the Veteran had normal hearing when he entered and separated from service.

Tinnitus is defined as "a noise in the ears, such as ringing, buzzing, roaring, or clicking.  It is usually subjective in type."  Dorland's Illustrated Medical Dictionary, 1956 (31st ed. 2007).  Because tinnitus is "subjective," its existence is generally determined by whether the veteran claims to experience it.  For VA purposes, tinnitus has been specifically found to be a disorder with symptoms that can be identified through lay observation alone.  Charles v. Principi, 16 Vet. App. 370 (2002).

While the Veteran is competent to state the onset of tinnitus was during service, the Board does not find his statements credible.  In determining the credibility of lay evidence, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see also Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").  

The Veteran's service treatment records are negative for any complaints or findings of tinnitus, to include on separation examination in August 1968.  He testified in February 2014 that he first noticed his tinnitus during service.  However, when he was examined by VA in March 2012 he stated that he could not recall when he first became aware of his symptoms of tinnitus.  And when he originally submitted his claim for service connection for tinnitus in November 2011, he stated that it began in 2007.  He also stated in December 2011 that he did not indicate that his tinnitus was present at the time of his active duty, and that it is generally believed that exposure to extreme noise can cause problems that become evident later in life, "which has happened to me."  See VA Form 21-4138, received December 3, 2011.  These contradicting statements about the onset of his tinnitus symptoms result in a finding that the statements are not credible with regard to any symptoms in service and any continuity of symptoms thereafter.  

As a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether his tinnitus was caused by in-service noise exposure or is related to any other disease, injury, or event in service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, his opinion by itself cannot support the claim.  See id.  Moreover, it is outweighed by the findings to the contrary by the March 2012 VA examiner, as he is a medical professional who considered the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In summary, tinnitus was not shown in service.  The preponderance of the evidence shows that symptoms of tinnitus did not manifest in service, and also weighs against a continuity of symptoms after service.  The preponderance of the evidence also weighs against a medical nexus to service.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for tinnitus is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

B.  Hearing Loss

The Veteran contends his hearing loss is due to noise exposure in service.  He served as a wheeled vehicle mechanic which resulted in noise exposure.  He also testified that he was exposed to noise from cannons.

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz  (Hz) is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran was shown to have a bilateral hearing loss on March 2012 VA examination, so the threshold requirement for establishing service connection is met.  The Board also acknowledges the Veteran was exposed to noise in service as an automotive mechanic; however, the weight of the evidence is against a nexus between his current hearing loss and noise exposure in service.

The Veteran's service treatment records do not show any complaints or findings of hearing loss.

On service enlistment examination in April 1964, audiometry revealed puretone thresholds in decibels (converted from ASA to ISO) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
10
5
LEFT
15
10
10
10
5

On July 1967 audiometry revealed puretone thresholds in decibels (converted from ASA to ISO) were:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
5
10
5
LEFT
20
20
15
15
10

A March 1968 audiometry revealed puretone thresholds in decibels 
were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-10
-5
5
5
LEFT
-5
5
10
5
-5

On August 1968 separation audiometry, thresholds in decibels were:




HERTZ



500
1000
2000
3000
4000
RIGHT
-10
-10
-10
-10
-10
LEFT
5
5
-5
0
0

The Board notes that the two examinations in 1968 were not converted to ISO since service department records had been using this standard after October 31, 1967.

On March 2012 VA examination, the audiologist opined that the Veteran's hearing loss was not at least as likely as not caused by or a result of an event in military service.  The rationale was that the enlistment physical and separation physical indicated normal hearing bilaterally with no change indicated in either ear upon comparing the two examinations.  In an April 2013 supplemental opinion, he explained there was no significant change indicted in either ear comparing the enlistment with separation audiograms.  The difference between enlistment and separation audiometric thresholds did not exceed 10 dB HL at any frequency in either ear.  This amount of difference is within accepted norms for test retest variability.  Even if the 5 to 10 dB HL difference was deemed significant, it was not verified by subsequent audiometry.  The medical opinion is highly probative since it was based on examination and review of the record, and was adequately supported by a rationale.

During the hearing, the Veteran's representative disputed the examiner's assertion that there was no change in hearing from his entrance examination and pointed to a July 1968 hearing test that indicates a discrepancy existed.  See page 6 of the hearing transcript.  The test representative referred to was show in the day/month/year format, so it is actually a March 1968 test rather than a July 1968 test.  Regardless of the date, the examiner adequately explained in the supplemental opinion that a 10 dB HL difference at any frequency is within the accepted norm for testing variability.  At no point was there shown to be more than a 10 dB worsening at any frequency during the Veteran's service.  In fact, the hearing tests in 1968 are the same if not better than those reported on his enlistment examination.  Although the Veteran's substantive appeal indicated he did not recall having a hearing test at separation, his service treatment records show otherwise.

Under 38 C.F.R. § 3.303(b), there is an alternative method of establishing the second and third Shedden/Caluza element, which is through a demonstration of continuity of symptomatology.  This method may be used only for the chronic disabilities noted in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Sensorineural hearing loss is considered to be an organic disease of the nervous system, which is one of the disabilities listed in 38 C.F.R. § 3.309. 

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Veteran has not established the first element of continuity of symptomatology as he did not adequately demonstrate that his hearing loss was "noted" during service.  His service treatment records did not note hearing loss.  While he is competent to state he noticed having loss of hearing in service, and indeed he has offered statements to that effect in November 2012 and January 2013, the Board does not find his statement credible because it is inconsistent with other statements as well as his hearing testimony.  In particular, when he originally submitted his claim for service connection for hearing loss in November 2011, he stated that it began in 2007.  He stated in December 2011 that he did not indicate that his hearing loss was present at the time of his active duty, and that it is generally believed that exposure to extreme noise can cause problems that become evident later in life, "which has happened to me."  See VA Form 21-4138, received December 3, 2011.  Also, he testified in February 2014 that he did not notice symptoms of hearing loss during service.  These contradicting statements about the onset of his hearing loss symptoms result in a finding that the statements are not credible with regard to any symptoms in service and any continuity of symptoms thereafter.  

As a lay person in the field of medicine, the Veteran does not have the training or expertise to render a competent opinion as to whether his hearing loss was caused by in-service noise exposure or is related to any other disease, injury, or event in service, as this is a medical determination that is too complex to be made based on lay observation alone.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007) (observing that a layperson can be competent to identify conditions that are simple, such as a broken leg, but is not competent to identify more complex conditions such as a form of cancer); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that lay testimony is competent as to matters capable of lay observation, but not with respect to determinations that are "medical in nature"); Layno v. Brown, 6 Vet. App. 465, 469- 71 (1994) (holding that in order for testimony to be probative of any fact, the witness must be competent to testify as to the facts under consideration, and that lay testimony is not competent to prove that which would require specialized knowledge, training, or medical expertise).  Thus, his opinion by itself cannot support the claim.  See id.  Moreover, it is outweighed by the findings to the contrary by the March 2012 VA examiner, as he is a medical professional who considered the pertinent evidence of record and found against such a relationship.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

In summary, hearing loss was not shown in service.  The preponderance of the evidence shows that symptoms of hearing loss did not manifest in service, and also weighs against a continuity of symptoms after service.  The preponderance of the evidence also weighs against a medical nexus to service.  Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and service connection for hearing loss is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for tinnitus is denied.

Service connection for bilateral hearing loss is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


